          Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 SELINA SOULE, et aL,
                  al.,                           :         Docket No. 3:20-cv-00201-RNC
      Plaintiffs,                                :
                                                 :
 vv..
 v                                               :••
                                                 :•
 CONNECTICUT ASSOCIATION OF                      :.•
                   al.,
 SCHOOLS, INC., et aL,                           :.•
     Defendants                                  :         SEPTEMBER 29, 2020


        DEFENDANTS’ SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF
        DEFENDANTS'
         MOTION TO JOIN THE U.S. DEPARTMENT OF EDUCATION AS A PARTY

          Defendants Connecticut Association of Schools, Inc. d/b/a Connecticut Interscholastic

                    (“CIAC”), Bloomfield Board of Education, Cromwell Board of Education,
Athletic Conference ("CIAC"),

Glastonbury Board of Education, Canton Board of Education, and Danbury Board of Education

(hereinafter collectively, "Defendants"),
                           “Defendants”), respectfully submit this supplemental memorandum of

law in support of their motion to join the United States Department of Education, its Office for

Civil Rights ("OCR"),
             (“OCR”), and Secretary Betsy DeVos (collectively, "ED"),
                                                               “ED”), in her official capacity,

as parties to this lawsuit. See ECF. 91, 117.

I.        INTRODUCTION

          As this Court is aware from prior filings in this case, OCR has continued its investigation

   Plaintiff’s complaint about the CIAC's
of Plaintiff's                     CIAC’s transgender participation policy despite the fact that

Plaintiffs filed this lawsuit--which violates the clear language of OCR's
                                                                    OCR’s Case Processing Manual.

See ECF. 91-1, pp. 14-16. In order to resolve this intolerable situation, Defendants previously

moved to join ED as parties to this matter. That motion remains pending before the Court. This

supplemental memorandum of law in support of the Motion to Join is necessitated by recent

developments in ED's
                ED’s enforcement activities in the OCR proceeding. Specifically, on August 31,

2020, ED issued its "Revised
                    “Revised Letter of Impending Enforcement Action"
                                                             Action” in the OCR matter to


                                                       1
          Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 2 of 13




Defendants. See Exhibit A, hereinafter "Revised
                                       “Revised Enforcement Letter.”
                                                            Letter." ED issued the Revised

Enforcement Letter in order to "update"
                               “update” its May 15, 2020 Letter of Impending Enforcement

Action. See ECF. 117-1.

         Although ED purportedly issued the Revised Enforcement Letter to address the Supreme

Court’s holding in Rostock
Court's            Bostock v. Clayton Cnty., Georgia, --- U
                                                          U.S.
                                                           .S. ---, 140 S. Ct. 1731 (2020), OCR

used the opportunity to allegedly make a statement of policy that OCR purports to be binding on

Defendants and other school systems across the country. OCR opined that Rostock
                                                                        Bostock does not affect

its interpretation of 34 C.F.R. § 106.41(b) that girls who are transgender are prohibited from

             girls’ athletics because, according to OCR, § 106.41(b) somehow authorizes such
competing in girls'

discrimination. In an unprecedented move never seen before, OCR concluded that the Revised

Enforcement Letter "constitutes
                   “constitutes a formal
                                   formal statement of
                                                    of OCR’s
                                                       OCR's interpretation of
                                                                            of title IX
                                                                                     IX and its

implementing regulations and should be relied upon, cited and construed as such."
                                                                           such.” (Emphasis

                      49.11
added). Exhibit A, p. 49.

         Just over two weeks later on September 17, 2020, OCR again communicated to the

Defendants by letter ("Referral
                     (“Referral Letter”)
                                Letter") notifying them that because they have not entered into an

                                                                              girls’ athletic
agreement with OCR that would ban girls who are transgender from competing on girls'

       “[t]his case will be referred to the DOJ...within
teams, "[t]his                              DOJ…within 10 days of this letter”                U.S.C.
                                                                       letter" pursuant to 20 U. S.C.

§ 1682 and 34 C.F.R. §§ 100.8(a) and 106.71. See Exhibits C, D, E, F, G and H.

         As discussed below, ED’s
                             ED's stated policies in the Revised Enforcement Letter and ED’s
                                                                                        ED's

referral of the case to DOJ undermines ED’s                          Defendants’ position that a
                                       ED's arguments and reinforces Defendants'

substantial risk of inconsistent obligations exist should ED not be named as a cross-defendant in




1
' In contrast, the May 15, 2020 Letter, which is attached to Defendants'
                                                             Defendants’ original motion, states that it "is
                                                                                                         “is not a
formal statement of OCR policy and should not be relied upon, cited, or construed as such.”
                                                                                      such."


                                                           2
          Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 3 of 13




this action. Therefore, the Court should grant the Motion to Join ED to this case without further

delay.

II.       SUPPLEMENTAL ARGUMENT

          Defendants have moved to join ED in this matter. See ECF 91-1. Defendants argue that ED

is a required party under Rule 19(a) because ED has an interest in the matter and, if not joined,

Defendants have a substantial risk of incurring inconsistent obligations. In the alternative,

permissive joinder is required under Rule 20 because the claims arise out of the same transaction

and there is a common question of law and fact. ED opposed that motion on the grounds that its

interests were adequately protected by the Statement of Interest filed by the DOJ, see ECF 106, p.

8, and that Defendants'
            Defendants’ concerns about inconsistent obligations were "misplaced"
                                                                     “misplaced” and

“speculative” because ED had not: (a) issued a final determination that Defendants violated Title
"speculative"

IX; (b) determined that informal resolution was not possible; or (c) decided that it should proceed

with an administrative proceeding or make a recommendation to the DOJ to bring civil suit against

Defendants. See ECF No. 106, pp. 11-12. Those arguments were not valid at the time, and they

certainly are not valid following issuance of the Revised Enforcement Letter and the Referral

Letter.

          A.     The Revised Enforcement Letter and the Referral Letter Leave Substantial
                 Risk of Defendants Being Subjected to Double, Multiple or Otherwise
                 Inconsistent Obligations.

          In June 2020, the U.S. Supreme Court issued its groundbreaking decision in Bostock

             “it is impossible to discriminate against a person for being...transgender
holding that "it                                                    being…transgender without

                                                sex” in violation of Title VII of the Civil Rights
discriminating against that individual based on sex"

Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. Bostock, 140 S. Ct. at 1741. Even OCR agrees

that interpretation of Title IX must be guided by Bostock's
                                                  Bostock’s holding. See Exhibit B ("[T]he
                                                                                   (“[T]he Bostock

               OCR’s understanding that discriminating against a person based on
opinion guides OCR's


                                                 3
            Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 4 of 13




their…identification as transgender generally involves discrimination on the basis of their
their...identification

biological sex [sic]"                       IX);22 see also Whitman-Walker
               [sic]” in violation of Title IX);            Whitman-Walker Clinic, Inc. v. United

States HHS, 2020 U.S. Dist. LEXIS 159951, *81 (D.D.C. September 2, 2020) (Bostock "plainly
                                                                                  “plainly

[has] implications for Title IX's prohibition on sex discrimination.... There is no apparent reason

                           – that it is "impossible" to discriminate based on transgender status
why the Court's conclusion —

                                    – would remain cabined to Title VII and not extend to other
without discriminating based on sex —

                         discrimination.”).
statutes prohibiting sex discrimination.").

           Nevertheless, here OCR concluded that Bostock does "not
                                                              “not alter the legal authority for sex-

segregated teams under Title IX"
                             IX” because, according to OCR, 34 C.F.R. § 106.41(b) permits "a
                                                                                          “a

recipient [to] operate or sponsor separate teams for members of each sex where selection for such

teams is based upon competitive skill...."
                                skill….” See Exhibit A, p. 34. This is OCR's
                                                                       OCR’s "formal
                                                                             “formal statement"
                                                                                     statement”

of its position on Title IX, see id., p. 49, and OCR demands that Defendants comply with it. Id.

     OCR’s position has been flatly rejected by at least two (2) Courts of Appeals. See Grimm v.
Yet, OCR's

Gloucester Cty. Sch. Bd., No. 19-1952, 2020 U.S. App. LEXIS 27234 (4th Cir. Aug. 26, 2020)

(“…Grimm does not challenge sex-separated restrooms; he challenges the Board's discriminatory
("...Grimm

exclusion of himself from the sex-separated restroom matching his gender identity. …[T]he
                                                                                   ...[T]he

implementing regulation cannot override the statutory prohibition against discrimination on the

basis of sex. All it suggests is that the act of creating sex-separated restrooms in and of itself is not

discriminatory—not that, in applying bathroom policies to students like Grimm, the Board may

rely on its own discriminatory notions of what "sex" means");
                                                     means”); Adams v. Sch. Bd., No. 18-13592,

2020 U.S. App. LEXIS 24968, 968 F.3d 1286 (11th Cir. Aug. 7, 2020) (holding that (34 C.F.R. §

                                                                         boys’ restroom); see
106.33 does not permit a school to ban a boy who is transgender from the boys'



2
2   Note that this letter was issued the same day as OCR issued its Revised Enforcement Letter.


                                                           4
         Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 5 of 13




              for Privacy v. Barr, 949 F.3d 1210 (9th Cir. 2020); Doe ex rel. Doe v. Boyertown
also Parents for

Area Sch. Dist., 897 F.3d 518 (3d Cir. 2018); Dodds v. United States Dep't of
                                                                           of Educ., 845 F.3d 217

(6th Cir. 2016).

         Furthermore, OCR has referred the matter to the DOJ to enforce its absent Defendants'
                                                                                   Defendants’

compliance. See Exhibits C, D, E, F, G and H. In other words, OCR seeks to have DOJ initiate a

separate lawsuit against the same Defendants, based on the same allegations and interpreting the

same statutory language. This places Defendants in the exact position that Rule 19(a) seeks to

avoid: it leaves Defendants open to the possibility of double, multiple, or otherwise inconsistent

judgments. If DOJ files a lawsuit against Defendants, it would be on the exact same issue before

the Court in this case. Surely, therefore, any such lawsuit would be consolidated with this lawsuit.

There is no need to wait for DOJ to file suit to enforce ED’s
                                                         ED's interests; ED can and should be joined

                                                            present.3
now because all of the conditions necessary for joinder are present.3

         OCR’s demand for Defendants to comply with its interpretation of Title IX is inconsistent
         OCR's

from what is being mandated by the courts, creating multiple and inconsistent, and confusing,

obligations. Of course, ED will argue that OCR's
                                           OCR’s interpretation is entitled to deference in the

DOJ’s prosecution because it is the agency charged with enforcement of Title IX and it is
DOJ's

                     regulations.4 But this only adds support to Defendants'
interpreting its own regulations.4                               Defendants’ argument that joinder

is necessary. Litigation before two courts will lead to multiple, double and other inconsistent

obligations being imposed on the Defendants, especially if only one defers to OCR's
                                                                              OCR’s interpretation

of Title IX. The proper, and most appropriate, way to resolve this dispute is to join all parties into


3
3 OCR issued its original notice of impending enforcement action in May 2020, yet never referred the case to DOJ or
initiated an administrative enforcement action. OCR has now revised its notice of impending enforcement action,
purporting to convert it to a policy statement, and referred the case to DOJ. Defendants have a good-faith concern
that DOJ will never bring a lawsuit, or will significantly delay filing such a lawsuit. Defendants should not be
subjected to further delays by DOJ or ED, and they should be joined forthwith in this case.
4
4 Defendants dispute that the Revised Enforcement Letter is entitled to any deference whatsoever in interpreting Title
IX. However, that is an argument for a different day and, therefore, will not be addressed here.


                                                          5
        Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 6 of 13




one action to be decided by a single judge as required by Rule 19(a). Therefore, Defendants'
                                                                                 Defendants’

motion for joinder must be granted.

       B.      That Defendants will be Subject to Multiple, Double or Otherwise Inconsistent
               Obligations is not Speculative.

       In opposing Defendants'
                   Defendants’ motion, ED incredulously claimed that Defendants'
                                                                     Defendants’ concerns

regarding being subject to multiple, double or inconsistent obligations were "speculative"
                                                                             “speculative” because

OCR had not issued a final determination that Defendants violated Tile IX, nor had it decided if it

would initiate administrative enforcement proceedings or make a referral to the DOJ to bring civil

suit. See ECF No. 106 at 11-12. However, as fully set out in Defendants'
                                                             Defendants’ reply brief, onlyfour
                                                                                           four days

after ED filed its opposition to Defendants'
                                 Defendants’ motion to join, OCR issued its May 15, 2020

Enforcement Letter, finding that Defendants had violated Title IX and confirming that it would

take additional action. See ECF. 117, Ex. A at 45.

            ED’s argument concerning the "speculative"
       Now, ED's                         “speculative” nature of Defendants'
                                                                 Defendants’ concerns has

                              OCR’s Revised Enforcement Letter and Referral Letter. The
been completely undermined by OCR's

Revised Enforcement Letter states that it "constitutes
                                          “constitutes a formal
                                                          formal statement of OCR's
                                                                              OCR’s interpretation

of Title IX and its implementing regulations and should be relied upon, cited, and construed as

such.” See Exhibit A, p. 49. There can be nothing more final than this statement, eliminating any
such."

        “speculation” as to what position OCR will take. In fact, by making this a "formal
hint of "speculation"                                                              “formal

statement” and demanding compliance, OCR asserts that Defendants (and other school districts)
statement"

are already in violation of Title IX, irrespective of the outcome of this lawsuit. This competes with

persuasive authority from the Courts as expressed by Bostock, Adams and Grimm.

       Moreover, the Referral Letter eliminates any question as to whether Defendants will be

subjected to a second lawsuit by the DOJ. The Referral Letter states, in no uncertain terms and

                                     “[t]his case will be referred to the DOJ"
without leaving any discretion, that "[t]his                              DOJ” to initiate a lawsuit.



                                                 6
        Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 7 of 13




See Exhibits C, D, E, F, G and H. That lawsuit initiated by the DOJ will litigate the precise issues

now before this Court against the same Defendants based on the same set of facts.

       ED’s                                  final determination as to whether a violation of
       ED's argument that OCR has not made a fmal

Title IX occurred, and had not yet decided whether to pursue Defendants in any formal action is,

therefore, moot.

       C.      The Revised Enforcement Letter and Referral Letter Show that ED Cannot
               Adequately Protect its Interest Absent Being Made a Party to this Litigation.

       In opposing Defendants'
                   Defendants’ motion for joinder, ED argued that its interests were adequately

protected by the Statement of Interest filed by the DOJ, that Defendants'
                                                              Defendants’ motion to join was

“premature,” that it can protect its own interest in Title IX through the administrative enforcement
"premature,"

                  Defendants’ motion to join is nothing more than "an
process, and that Defendants'                                     “an improper attempt to make

                                     proceedings.” ECF 106, pp. 8, 11. These arguments carry no
an end-run around the administrative proceedings."

weight given OCR's
             OCR’s Revised Enforcement Letter and Referral Letter.

                                                                                       DOJ’s
       First, if ED truly believed that its interests were adequately protected by the DOJ's

Statement of Interest, there would be no need for it to take any further action. Instead, however,

OCR issued the Revised Enforcement Letter as a "formal
                                               “formal statement of OCR's
                                                                    OCR’s interpretation of

Title IX and its implementing regulations"
                              regulations” that "should
                                                “should be relied upon, cited, and construed as

such,” see Exhibit A, p. 49, which is unprecedented. Nor would OCR need to refer the matter to
such,"

the DOJ to initiate a secondary lawsuit on the same issues now before this Court. See Exhibits C,

D, E, F, G and H.

       Second, as fully set forth above and now incorporated as if fully set forth herein, given

OCR’s statements in the Revised Enforcement Letter and Referral Letter, there can be nothing
OCR's

“premature” about Defendants'
"premature"       Defendants’ motion for Joinder of ED. A final determination has been made,

and OCR has decided it will take the action of referral to DOJ for further action.



                                                 7
         Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 8 of 13




         Third, clearly there will be no further administrative proceedings in this matter for

                               around.”5 OCR has concluded its administrative proceedings by
           “to make an end-run around."5
Defendants "to

issuing the Revised Enforcement Letter and, subsequently, issuing a formal statement in the

Referral Letter that OCR will refer the matter to the DOJ. The CPM is clear that after a finding
                                                                                         fmding

that Title IX has been violated, OCR may initiate administrative enforcement proceedings or refer

the case to the DOJ to initiate a lawsuit, but not both. See 34 CFR §100.8(a). OCR's
                                                                               OCR’s decision to

refer the matter to the DOJ means that no further administrative proceedings can take place.

         At this juncture, OCR has left ED with no viable argument that its interests can be

adequately protected by the Statement of Interest alone. In fact, OCR is requesting that the DOJ

file a lawsuit to protect those very interests. It is a waste of judicial resources and Defendants'
                                                                                        Defendants’ —
                                                                                                    –

who are all public school districts using tax payer dollars —
                                                            – time, effort and money to litigate two

separate lawsuits where clearly all issues can be litigated together by joining ED as a cross-

defendant to this action.

         D.       The Revised Enforcement Letter Also Supports that Defendants have a Viable
                  Claim under the Administrative Procedure Act.

         In opposition to Defendants'
                          Defendants’ motion for joinder, ED also argued that joinder was

impossible because Defendants do not have a viable claim under the Administrative Procedure Act

(“APA”), which provides that "[a]
("APA"),                     “[a] person suffering legal wrong because of agency action, or

adversely affected or aggrieved by agency action within the meaning of a relevant statute, is

entitled to judicial review thereof."
                            thereof.” Darby v. Cisneros, 509 U.S. 137, 146 (1993) (quoting 55U
                                                                                             U.S.C.




5
5 Nothing in this argument is meant to or does waive Defendants'
                                                       Defendants’ argument that OCR improperly continued to pursue
the administrative complaint after this lawsuit was filed in violation of the CPM, which requires dismissal when a
lawsuit making the same allegations is filed before a final determination is made. Indeed, that the Revised Enforcement
Letter now concludes this is the "formal
                                    “formal statement”
                                              statement" of OCR only supports Defendants'
                                                                                    Defendants’ argument that a final
determination had not yet been made at the time this lawsuit was filed.


                                                          8
        Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 9 of 13




§ 702). ED argued that there was no final agency action for the Court to review. As more fully set

forth in Defendants reply brief and now incorporated as if fully set forth herein:

           An agency action is final if two conditions are met: (1) the action must mark the
           consummation of the agency's decisionmaking process—it must not be of a merely
           tentative or interlocutory nature, and (2) the action must be one by which rights or
           obligations have been determined, or from which legal consequences will flow.

(Internal quotation marks omitted). Shakhnes v. Berlin, 689 F.3d 244, 260 (2d Cir. 2012) (quoting

Bennett v. Spear, 520 U.S. 154, 177-78).
                                177–78). Even more so than its May 15, 2020 letter, Revised

Enforcement Letter and Referral Letter solidify that these conditions are met.

       First, the Revised Enforcement Letter sets forth OCR's
                                                        OCR’s unequivocal position that the

Transgender Policy violates Title IX. There can be nothing more definitive than the statement that

the Revised Enforcement Letter "should
                               “should be relied upon, cited and construed”        “formal
                                                                 construed" as the "formal

             OCR’s interpretation of Title IX and its implementing regulations.”
statement of OCR's                                                 regulations." Exhibit A, p. 49.

The letter demands that Defendants comply with OCR's
                                               OCR’s "formal
                                                     “formal statement."
                                                             statement.” See Ciba-Geigy

Corp. v. U.S.E.P.A., 801 F.2d 430 (D.C. Cir. 1986). Solidifying that the Revised Enforcement

Letter is a final agency decision is the Referral Letter demanding compliance or face referral to

the DOJ. See Exhibits C, D, E, F, G and H.

               OCR’s unequivocal and definitive position undoubtedly gives rise to "direct
       Second, OCR's                                                               “direct and

appreciable legal consequences"
                  consequences” for the Defendants. See United States Army Corps of
                                                                                 of Engineers

v. Hawkes Co., --- U.S. ---, 136 S. Ct. 1807, 1814 (2016). The Referral Letter leaves no doubt that

    “will” refer the case to the DOJ to initiate a lawsuit against the very same Defendants to this
OCR "will"

case based on the very same allegations asserted herein. As expressed by the U.S. Supreme Court

and stated in the Defendants'
                  Defendants’ reply, "[p]arties
                                     “[p]arties need not await enforcement proceedings before

challenging final agency action where such proceedings carry the risk of ‘serious
                                                                         'serious criminal and civil

penalties.’” Id. A lawsuit by the DOJ carries not only the risk of the Defendants here being subject
penalties.'



                                                 9
       Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 10 of 13




to multiple, double or otherwise inconsistent obligations by more than one court of law, but could

result in serious penalties for the Defendants if the Court were to defer to OCR's
                                                                             OCR’s interpretation of

Title IX.

       Irrespective of whether OCR properly followed the rulemaking process, to which

Defendants do not concede, the Revised Enforcement Letter is a statement of substantive policy

which Defendants have the ability to challenge under the APA. In fact, OCR's
                                                                       OCR’s failure to follow

proper rulemaking means that Defendants will likely prevail if it is challenged on that ground

alone. Moreover, Defendants can show that the conclusion reached in the Revised Enforcement

Letter is arbitrary and capricious. In 2017, ED itself used the lack of rulemaking as cause for

            OCR’s 2016 guidance. For these reasons, Defendants have a viable APA claim
withdrawing OCR's

against ED, and the requirements for required joinder pursuant to Rule 19(a) have all been met.

IV.    CONCLUSION

       Wherefore, for the reasons set forth in the Defendants'
                                                   Defendants’ motion for joinder, supporting

memorandum of law, reply brief, and herein in this supplemental brief, the Court should grant

Defendants’ motion and join the United States Department of Education, its Office for Civil
Defendants'

Rights, and Secretary of Education Betsy DeVos, in her official capacity, as cross-defendants in

this lawsuit, together with such further and additional relief as this Court deems necessary.




                                                10
     Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 11 of 13




DEFENDANTS,                                    DEFENDANTS,
BLOOMFIELD BOARD OF EDUCATION                  CONNECTICUT ASSOCIATION OF
CROMWELL BOARD OF EDUCATION                    SCHOOLS, INC. D/B/A CIAC AND
                                               DANBURY BOARD OF EDUCATION
By   /s/ Johanna G. Zelman
        Johanna G. Zelman (ct26966)            By /s/ Peter J. Murphy
        FordHarrison, LLP
        FordHanison,                              Peter Joseph Murphy (ct26825)
        CityPlace II                              Linda L. Yoder (ct01599)
        185 Asylum Street, Suite 610              Shipman & Goodwin LLP
        Hartford, CT 06103                        One Constitution Plaza
        Tel #: (860) 740-1355                     Hartford, CT 06103
        Fax #: (860) 578-2075                     pjmurphy@goodwin.com
                                                  pjmuiphy@goodwin.com
        Email: jzelman@fordharrison.com           lyoder@goodwin.com

DEFENDANTS,
GLASTONBURY BOARD OF EDUCATION
CANTON BOARD OF EDUCATION

By /s/ David S. Monastersky
  David S. Monastersky (ct13319)
  Howd & Ludorf, LLC
  65 Wethersfield Avenue
  Hartford, CT 06114-1190
  dmonastersky@hl-law.com




                                          11
       Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 12 of 13




                                 CERTIFICATE OF SERVICE

         This is to certify that on this 29th day of September, 2020, a copy of the foregoing was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
                                                                      Court’s electronic filing system
this filing will be sent by e-mail to all parties by operation of the Court's
or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court's
                                                      Court’s CM/ECF System.

Howard M. Wood, III, Esq.                           Peter Joseph Murphy, Esq.
Phelon, Fitzgerald & Wood                           Linda L. Yoder, Esq.
773 Main Street                                     Shipman & Goodwin LLP
Manchester, CT 06040                                One Constitution Plaza
howard.wood@pfwlaw.com                              Hartford, CT 06103
         for Plaintiffs Selina Soule, Chelsea
Attorneyfor                                         lyoder@goodwin.com
Mitchell and Alana Smith                            pjmurphy@goodwin.com
                                                              for Connecticut Association of
                                                    Attorneysfor                          of
                                                    Schools, Inc. d/b/a CIAC and Danbury BOE

Kristen Waggoner, Esq.                              David S. Monastersky, Esq.
Christiana M. Holcomb, Esq.                         Howd & Ludorf, LLC
Alliance Defending Freedom                          65 Wethersfield Avenue
440 First Street NW, Suite 600                      Hartford, CT 06114-1190
Washington, DC 20001                                dmonastersky@hl-law.com
kwaggoner@adflegal.org                                       for Defendants Glastonbury BOE
                                                    Attorneyfor
cholcomb@adflegal.org                               and Canton BOE
Attorney for
          for Plaintiffs Selina Soule, Chelsea
Mitchell and Alana Smith


Jeff Shafer, Esq.                                   Michael E. Roberts, Esq.
Roger Greenwood Brooks, Esq.                        CHRO
             th
15100 N. 90
          90th  Street                              450 Columbus Boulevard, Suite 2
Scottsdale, AZ 85260                                Hartford, CT 06103
jshafer@adflegal.org                                Michael.e.roberts@ct.gov
rbrooks@adflegal.org                                         for Intervenor Defendant CHRO
                                                    Attorneyfor
         for Plaintiffs'
Attorneyfor   Plaintiffs Selina Soule, Chelsea
Mitchell and Alana Smith

James Howard                                        Dan Barrett, Esq.
Fiorentino Howard & Petrone, P.C.                   American Civil Liberties Union —– CT
773 Main Street                                     765 Asylum Avenue, 11stst Floor
Manchester, CT 06040                                Hartford, CT 06105
jim.howard@pfwlaw.com                               dbarrett@acluct.org
         for Plaintiffs Selina Soule, Chelsea
Attorneyfor                                                  for Intervenors Andraya Yearwood
                                                    Attorneyfor
Mitchell and Alana Smith                            and Thania Edwards




                                                  12
      Case 3:20-cv-00201-RNC Document 160 Filed 09/30/20 Page 13 of 13




Matthew J. Donnelly, Esq.              Chase Strangio, Esq.
U.S. Department of Justice             Galen Sherwin, Esq.
Civil Rights Division                  James D. Esseks, Esq.
950 Pennsylvania Avenue, NW            Joshua A. Block, Esq.
Washington, DC 20530                   Lindsey Kaley, Esq.
matthew.donnelly@usdoj.gov
matthew.dormelly@usdoj.gov             ACLU
         for the United States
Attorneyfor                                               18th Floor
                                       125 Broad Street, 18th
                                       New York, NY 10004
                                       cstrangio@aclu.org
                                       gsherwin@aclu.org
                                       jesseks@aclu.org
                                       jblock@aclu.org
                                       lkaley@aclu.org
                                                for Intervenors Andraya Yearwood
                                       Attorneyfor
                                       and Thania Edwards



                                     /s/ Johanna G. Zelman
                                   Johanna G. Zelman




                                     13
